Title: Abigail Adams to Thomas Boylston Adams, 3 February 1801
From: Adams, Abigail
To: Adams, Thomas Boylston


				
					Dear Thomas
					
						Twesday 3 Feb’ry 1801
					
				
				The Roads and Weather prevent my leaving this place this day as I had designd; mrs cushing and otis advise me to take lodgings at mr Staell’s in 3d street, Your former lodgings— I shall want a chamber with two Beds and one Bed for a Man servant; I always chuse to have my Maid and susan sleep in the Room with me. She has got the hooping cough. I hope the worst part of it is over.
				
				when I get to Quincy I can furnish the Letters you request, but have them not here; I inclose to you the Subscription Money for the port folio. I do not however approve all that I see in it; I knew Fabius the Moment I read him in replie to Manlius— I do not expect to get to Philadelphia untill next Week. mr shaw Will advertize you when I leave here— as I have no hand in the approaching election, if it should go contrary to the Wishes of the united Paddies, I hope they will not make a Riot whilst I am in your city at least; I am as perfectly at a loss to conjecture which of the candidates will be the chosen one, as I was the day it was first known that there were two equals
				is it not Jaffer in Venice Preserved who says “oh what dreadfull moments intervene between the Birth of plots, and their last active scene?—[”]
				I fancy our Presidents Elect feel Some of these moments. the vice President made me a friendly visit yesterday in order to take leave and wish me a good journey. it was more than I expected. I thought I would Say Some things to him, provided he was, or Might be, so & so respecting the house, and furniture &c he say’d—as I had mentiond the subject; should he have any thing to do in the buisness, he would be very happy to retain all domesticks that I could recommend, beged me to be assured nothing would so much contribute to his happiness as to be able in any Way to be Serviceable to mr Adams myself or any of My Family— I thanked him, inquired particuliarly after mr J Q A—whether he liked his residence at Berlin &c he never sees me but he inquires with affection after him. I told him frankly, that I expected mr Adams would return to America. I did not tell him I had just read the Secretary’s Letter of leave of absence which was true—
				adieu company below. I must close
				Your Mother
				
					A A
				
			